t c memo united_states tax_court dwight e and leslie e lee petitioners v commissioner of internal revenue respondent docket nos filed date thomas r moore for petitioner wilton a baker for respondent memorandum opinion dawson judge these consolidated cases were assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 unless otherwise indicated all section references are to the internal_revenue_code in effect for the tax years all rule continued the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge respondent determined deficiencies in petitioners' federal income taxes for the taxable years through as follows docket no year deficiency dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure these cases were submitted by the parties fully stipulated the three dockets have a long history which we will briefly review one of the issues in all three dockets relates to petitioners' participation in transactions with futures trading inc fti merit securities inc merit in four consolidated cases seykota v commissioner tcmemo_1991_234 supplemented by tcmemo_1991_541 we addressed issues concerning the various fti merit transactions petitioners were not parties to those cases the decisions in those cases are final on date a stipulation of settled issues was filed in all three dockets the parties stipulated to all issues except one which was described as follows continued references are to the tax_court rules_of_practice and procedure the only issue remaining in dispute between the parties is whether petitioners are entitled to interest_expense deductions claimed in connection with peng partners this issue relates to the merit project and either will be resolved by the parties or submitted to the court for resolution as a result of a continuing dispute as to the proper interpretation of terms of the stipulation a number of motions were filed and resolved by the court when cross-motions for orders to show cause were filed in march and date the court set these cases for hearing at a session scheduled to take place in new york new york the cases were ultimately submitted fully stipulated background at the time the petitions were filed petitioners resided in new york new york during through petitioner dwight e lee petitioner was a partner in an entity known as peng partners during those years peng partners participated in arbitrage and carry a c transactions promoted by fti in and peng partners also participated in t-bill options transactions through merit this court has considered both the fti a c transactions and the merit t-bill options transactions in cases involving merit securities see seykota v commissioner tcmemo_1991_234 supplemented by tcmemo_1991_541 other investors also disputed the terms of apparent agreements with respect to transactions with fti merit see for example lamborn v commissioner tcmemo_1994_515 although the record in these cases is sketchy and not entirely clear it appears that the parties agree that the transactions at issue here are factually the same as those we addressed in the seykota opinions in those opinions we found that the fti transactions were fundamentally cash and carry tax_shelters in simplified terms an investor would borrow large sums of money he would acquire gold with the loan proceeds he would also enter into contracts to sell that gold at a specified time in the future in the gold markets the price which the investor paid for the gold was lower than the price at which he agreed to sell that gold in the future the difference between these two prices largely reflected the amounts of interest_and_other_carrying_charges that the investor would incur while he owned the gold the a c customer would deduct the interest charges plus other carrying charges--such as charges for management insurance and storage-- in the year he borrowed the money these deductions offset other ordinary_income for that year when he sold the gold in the next year the investor would report the gain at favorable capital_gains rates the net gain approximately equaled the costs of the interest_and_other_carrying_charges in effect the investor could defer the taxation of income at rates as high as percent for a year he could also convert that income into capital_gains taxable at maximum rates no higher than percent as an integral part of the fti a c transactions the investors were placed in a number of alleged trades involving options in u s treasury obligations these trades were to function as alleged hedges against losses in the gold trades in the present cases the stipulation of settled issues resolved all the issues before the court except whether petitioners are entitled to investment_interest expense deductions resulting from peng partners' participation in the fti a c transactions the investment_interest expense deductions in issue are as follows year amount dollar_figure big_number big_number big_number discussion respondent's determination that the claimed interest_expense deductions are not deductible is presumptively correct and petitioners bear the burden of proving that respondent's determination is erroneous rule a 503_us_79 290_us_111 the fact that these cases are fully stipulated does not relieve petitioners of that burden 95_tc_82 affd 943_f2d_22 8th cir sec_163 generally permits the deduction of all interest_paid or accrued within the taxable_year on indebtedness the deductibility of interest however is subject_to an important exception interest is not deductible where the underlying indebtedness lacks economic_substance beyond the taxpayer's desire to obtain an interest_deduction 364_f2d_734 2d cir affg 44_tc_284 in goldstein the taxpayer sought to reduce the income taxes that she would owe on sweepstakes winnings accordingly in prearranged transactions she borrowed dollar_figure from commercial banks pincite percent interest and purchased dollar_figure in treasury notes paying percent interest the treasury notes secured her loans she then prepaid the interest on the bank loans and sought to deduct the amount of the interest as an offset against the sweepstakes income the net effect of these transactions was to produce an economic loss that was more than offset by tax savings from the deduction of the prepaid_interest we sustained the commissioner's disallowance of the deduction and the court_of_appeals for the second circuit affirmed the court_of_appeals for the second circuit explained that sec_163 does not permit a deduction for interest_paid or accrued in loan arrangements that cannot with reason be said to have purpose substance or utility apart from their anticipated tax consequences goldstein v commissioner f 2d pincite we applied the reasoning of goldstein in 82_tc_492 in julien we denied most of the claimed interest deductions at issue because the taxpayer had failed to prove that the transactions giving rise to such deductions had actually taken place in one instance however we accepted the taxpayer's representation that he had purchased silver worth dollar_figure on date and simultaneously agreed to sell the same amount of silver at a price of dollar_figure on date there was thus an indicated gain of dollar_figure the taxpayer borrowed the purchase_price from an affiliate of the promoter the taxpayer paid dollar_figure as interest on that amount on date he paid commissions of another dollar_figure the terms of his loan agreement effectively precluded him from further disposition of either the silver he had purchased or his contract to sell that silver there was thus no way for the taxpayer to profit from that transaction his indicated gain of dollar_figure was more than offset by his interest and commission expenses we disallowed the deduction of the interest_expense for quoting goldstein v commissioner supra pincite we stated sec_163 does not 'intend' that taxpayers should be permitted deductions for interest_paid on debts that were entered into solely in order to obtain a deduction julien v commissioner supra pincite we applied the same principle in 94_tc_738 there the issue was whether certain repurchase agreements called repos generated interest deductions a repo is an agreement to finance the purchase of a treasury bill or t-bill by selling the t-bill to another party with an agreement to repurchase the t-bill for the original selling_price plus interest on or before the t-bill's maturity_date we observed that the transactions were designed so that the interest that the taxpayer paid in repurchasing the t-bill was greater than the interest actually paid_by the t-bill during the period the repo was in effect we found that the repo transactions were without substance beyond the anticipated tax consequences of generating interest deductions citing goldstein we explained that loans or other financing transactions will merit respect and give rise to deductible_interest only if there is some tax-independent purpose for the transactions sheldon v commissioner supra pincite these cases present the issue of the deductibility of interest in fti a c transactions in these transactions the investors borrowed money which was used to buy gold their investments were hedged by alleged trades in options for u s treasury obligations the transactions generated interest and other deductions the investors recovered their investment in in 94_tc_738 we noted that some of the transactions at issue presented a small potential for gain we nonetheless found 364_f2d_734 2d cir affg 44_tc_284 dispositive stating the principle of that case would not permit deductions merely because a taxpayer had or experienced some de_minimis gain sheldon v commissioner supra pincite see 393_f2d_232 2d cir affg tcmemo_1966_225 the next taxable_year when the gold was sold we earlier addressed the deductibility of interest arising from these transactions in seykota v commissioner tcmemo_1991_234 seykota i supplemented by tcmemo_1991_541 seykota ii in seykota i we found that the fti a c transactions lacked economic_substance we therefore disallowed the taxpayers' claimed deduction of losses_incurred as a result of their participation in that program we made an exception for the deduction of interest_paid in connection with borrowing funds to participate in the program on the commissioner's motion for reconsideration however we modified that opinion citing goldstein julien and sheldon we held in seykota ii that the taxpayer could not deduct interest_expenses paid to borrow funds to acquire gold in connection with fti a c transactions based on the record before us in seykota ii the interest payments appeared to be integral parts of transactions that seen as a whole lacked economic_substance or any purpose other than generating tax deductions id the taxpayers had the burden of persuading us otherwise and when they failed to do so we sustained the commissioner's disallowance of the claimed interest deductions respondent maintains that the interest deductions at issue here are factually indistinguishable from those we addressed in seykota ii respondent accordingly concludes that the reasoning we applied in seykota ii controls here and that the interest deductions are not allowable petitioners however argue that our holding in seykota ii has been vitiated by our subsequent opinion in lieber v commissioner tcmemo_1993_424 in lieber the commissioner disallowed deductions relating to a computer leasing tax_shelter the court held that the majority of the deductions at issue were not allowable the court however permitted the taxpayers to deduct interest_paid upon indebtedness they incurred in order to invest in the computer leasing transaction in so holding the court quoted as dispositive precedent the following language from 915_f2d_832 2d cir revg on other grounds t c memo even if the motive for a transaction is to avoid taxes interest incurred therein may still be deductible if it relates to economically substantive indebtedness 752_f2d_89 4th cir both lieber and jacobson explicitly adopt the holding in 752_f2d_89 4th cir affg in part and revg in part 81_tc_184 rice's toyota world inc addressed the case of a taxpayer who borrowed money to invest in a tax_shelter part of the indebtedness was secured_by a short-term recourse note the court_of_appeals for the fourth circuit affirmed our disallowance of most of the deductions at issue with respect to the taxpayer's loan transaction however the court_of_appeals found that the debt secured_by the short-term recourse note was valid and that the taxpayer could deduct interest_paid on that note to the lender we adopted the reasoning of rice's toyota world inc in 88_tc_386 affd 868_f2d_851 6th cir accordingly our opinions in lieber and jacobson conclude that in situations such as that presented in rice's toyota world inc the interest is deductible the situation in the rice's toyota world inc line of cases which allows interest deductions is however distinguishable from the situation in the 364_f2d_734 2d cir line of cases wherein the courts have disallowed the claimed interest deductions the court_of_appeals for the third circuit has provided a detailed discussion of that distinction in 31_f3d_117 3d cir there the court_of_appeals had before it a repo transaction virtually identical to that addressed in 94_tc_738 and similar in concept to the situations in goldstein 82_tc_492 and seykota addressing first the transaction that yielded deductible_interest in rice's toyota world inc the court_of_appeals for the third circuit explained the transaction was unusual because the interest payments on the recourse note were separable from the interest payments and depreciation that would have created the principal benefits of the transaction wexler v commissioner supra pincite in contrast in the repo situation-- taxpayer's case differs in a critical respect there is no debt obligation that can be separated from the underlying scheme or that was undertaken for some reason other than the tax benefits of deducting interest on that obligation itself id pincite- the court_of_appeals for the third circuit noted that in the repo situation the loan is the very obligation that will generate the interest payments constituting the tax benefits of the entire transaction id pincite it accordingly rejected the taxpayer's argument that the debt was an economically substantive 'genuine indebtedness' id we have applied a distinction similar to that described by the court_of_appeals for the third circuit in wexler to cases involving the fti a c program in seykota ii we determined that the interest payments were not separable from the underlying scheme instead as we explained the interest payments merely functioned as the first part of a scheme for the mismatching of deductions and income we concluded that the fti a c transactions lacked economic_substance or any purpose other than generating tax deductions we accordingly denied the interest deductions at issue we returned to that issue in alessandra v commissioner tcmemo_1995_238 an opinion issued after lieber v commissioner supra in alessandra the issue was whether the taxpayer was taxable upon interest_income generated by participation in fti a c transactions there we concluded that the transactions giving rise to the indebtedness possessed economic_substance and were separable from those aspects of the program that lacked economic_substance we cited lieber and jacobson v commissioner supra as well as the other pertinent authorities in holding that the evidence of record as developed in alessandra demonstrated that each of the transactions had distinct economic utility other than any anticipated tax benefits allesandra v commissioner supra we distinguished the situation in seykota ii where the disallowed interest deductions were the tax_benefit to be obtained id an appeal in these cases would be to the court_of_appeals for the second circuit the court_of_appeals for the second circuit explained in jacobson that the deductibility of interest in sham situations is limited to economically substantive indebtedness jacobson v commissioner f 2d pincite neither jacobson nor lieber which relied on jacobson suggests that interest is deductible where-- there is no debt obligation that can be separated from the underlying scheme or that was undertaken for some reason other than the tax benefits of deducting interest on that obligations itself united_states v wexler supra pincite the second circuit's earlier opinion in goldstein stated we here decide that sec_163 does not intend that taxpayers should be permitted deductions for interest_paid on debts that were entered into solely in order to obtain a deduction goldstein v commissioner f 2d pincite in lieber v commissioner tcmemo_1993_424 we quoted this sentence and posed the question whether goldstein v commissioner supra conflicted with the second circuit's later opinion allowing interest deductions in jacobson v commissioner supra clearly jacobson which did not mention goldstein supports the principle that interest deductions are not rendered nondeductible merely because the proceeds are used to invest in a sham tax_shelter transaction in some cases the underlying indebtedness might still be economically substantive jacobson v commissioner f 2d pincite jacobson thus indicates that the language of goldstein would not apply so broadly that it would deny all interest deductions that are related to sham transactions we believe however that goldstein continues to apply to the narrower situation where a taxpayer enters into a borrowing transaction for no purpose other than to claim the deductions generated by that transaction indeed in 31_f3d_117 3d cir the court_of_appeals for the third circuit explained rice's toyota jacobson and lieber indicate that in some circumstances a sham_transaction may have separable economically substantive elements that give rise to deductible_interest obligations fn ref omitted the court continued however yet in each of those cases a key requirement is that the interest obligation be economically substantive id itself such a transaction is not economically substantive both 752_f2d_89 pincite and rose v commissioner t c pincite specifically distinguish goldstein from situations in which interest deductions were allowable see 932_f2d_109 2d cir decided after jacobson affg tcmemo_1989_493 see also united_states v wexler f 3d pincite n in these cases as in seykota ii petitioners have not shown that interest payments in the fti a c transactions were separable from the interest payments and other deductions that would have created the principal tax benefits of the transaction united_states v wexler supra pincite the latter type of sham transactions are those presented in wexler goldstein julien sheldon and as we held in seykota ii in the fti a c transactions in those cases the taxpayers paid no interest on economically substantive indebtedness that was separable from the sham_transaction itself accordingly we sustain respondent's disallowance of the interest deductions at issue in the goldstein line of cases--julien sheldon wexler and as we held in seykota ii in the fti a c transactions--the taxpayers borrowed large sums of money and simultaneously entered into offsetting transactions these transactions lacked economic_substance instead the effect was that of a taxpayer actually borrowing his own money to create interest_expense 932_f2d_109 2d cir affg tcmemo_1989_493 apparently the deductions generated by the fti a c transactions included not only the interest deductions at issue continued we are not persuaded otherwise by petitioners' further argument that respondent has made a number of concessions in the stipulations of settled issues petitioners claim that these concessions require respondent to concede that the interest_expenses at issue are deductible respondent counters that the alleged concessions merely reflect this court's holdings in the seykota opinions the record before us in these fully stipulated cases does not support petitioners' assertions suffice it to say that petitioners have not shown that the claimed concessions operate to confer economic_substance upon the transactions at issue on this record those transactions are indistinguishable from those we found to lack economic_substance in seykota ii accordingly the interest generated by those transactions is not deductible to reflect the foregoing decisions will be entered under rule continued but also other deductions for items such as management fees or storage charges however neither here nor in seykota have taxpayers proven that the existence of such other deductions make the underlying obligation one of economic_substance that can be separated from the underlying scheme 31_f3d_117 3d cir
